Citation Nr: 1733575	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-01 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for traumatic cataract, post-operative retina detachment, of the left eye, to include whether a reduction from 40 percent to 30 percent effective September 14, 2009, was proper.

2.  Entitlement to a rating in excess of 10 percent for right patellofemoral pain syndrome.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1973 to August 1977. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a July 2017 Informal Hearing Presentation, the Veteran's representative provided written argument (in pertinent part) regarding the issue of entitlement to restoration of a 30 percent rating for bilateral hearing loss.  However, the Board notes that the Veteran did not submit a VA Form 9, substantive appeal, with respect to an April 2017 Statement of the Case on this issue.  As the appeal on this issue was not perfected by the Veteran, it is not for consideration by the Board herein.

The issues of entitlement to an increased rating for the right knee and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was clear and unmistakable error in an August 2007 rating decision that awarded a 40 percent rating for traumatic cataract, post-operative retina detachment, of the left eye because the statutory or regulatory provisions extant at the time of the rating decision were incorrectly applied to the medical facts that existed at the time of the prior adjudication, and the error was undebatable and manifestly changed the outcome.
2.  The Veteran's service-connected for traumatic cataract, post-operative retina detachment, of the left eye has been manifested by visual impairment with no light perception and the disability has not resulted in anatomical loss of the eye.  

3.  The Veteran is not service-connected for a right eye disability; the visual acuity in the Veteran's right eye has been no worse than 20/40 and visual fields have been full.


CONCLUSIONS OF LAW

1.  The reduction of the rating for traumatic cataract, post-operative retina detachment, of the left eye from 40 percent to 30 percent was proper in light of the clear and unmistakable error in the August 2007 rating decision.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5109A, 5112 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The criteria for a rating greater than 30 percent for the service-connected traumatic cataract, post-operative retina detachment, of the left eye have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383 (a), 4.75, 4.79, Diagnostic Code 6029 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in October 2009.

VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service treatment records (STRs) and post-service medical records.  The Board also finds that the VA examinations in October 2009, April 2011, September 2012 and May 2016 included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007). 

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Propriety of the Reduction

Before the Board addresses whether an increased disability rating is warranted for the Veteran's service-connected left eye disability, resolution of the question of whether the reduction of a disability rating from 40 percent to 30 percent as of September 14, 2009, was proper, is necessary.

A previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3.104(a), 3.105(a).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

There is a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc).

For service-connected visual impairment of only one eye, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  An exception to this provision is found in 38 C.F.R. § 4.75(c), which allows for compensation of the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  See 38 C.F.R. § 3.383(a).  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).

The maximum evaluation for visual impairment of one eye is 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment is to be combined with evaluations for other disabilities of the same eye that are not based on visual impairment.  38 C.F.R. § 4.75(d). 

Here, the Veteran was in receipt of a 30 percent rating for left eye disability; the right eye was not service-connected.

In an August 2007 rating decision, the RO granted an increased 40 percent rating for service-connected left eye disability, effective March 7, 2007.  In this regard, the RO noted that the medical evidence showed that the left eye showed light perception only.  The RO further stated that the "right eye is service-connected and examination findings show visual acuity of 20/50."   However, as previously noted, this was incorrect; the Veteran had not been awarded service connection for a right eye disability.  The right eye should not have been considered in rating the left eye.

In a March 2010 rating decision, the RO found CUE in the August 2007 rating decision.  The Board agrees that this finding was correct.  The statutory or regulatory provisions extant at that time were incorrectly applied to the medical facts that existed at the time of the adjudication, the error was undebatable, and the error manifestly changed the outcome. 

Having determined that CUE was present in the August 2007 rating decision, the remedy used to correct such error was reduction.

(As an incidental matter, the Board notes that the RO did not issue a proposed rating decision, but it did provide the Veteran notice of this reduction in a March 2010 rating decision and April 2010 letter. These specifically informed the Veteran that his compensation payment would continue unchanged.  Because there was no reduction in overall compensation, the notice provisions of 38 C.F.R. § 3.105(e) do not apply here.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).   

In sum, the Board finds that the reduction of the rating for traumatic cataract, post-operative retina detachment, of the left eye from 40 percent to 30 percent based on CUE, effective September 14, 2009, was proper and restoration of the 40 percent rating is not warranted.
III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a). 

The Veteran's left eye disability is rated under Diagnostic Code 6029 for aphakia or dislocation of crystalline lens.  He is assigned a 30 percent rating for his loss of visual acuity in the left eye, with no light perception.  His right eye is not service-connected. 

The rating criteria provide that the disability be evaluated based on visual impairment, elevating the resulting level of visual impairment one step, with a minimum unilateral or bilateral rating of 30 percent.  38 C.F.R. § 4.79, Diagnostic Code 6029.

Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. § 4.76(b). 

The Criteria for Impairment of Central Visual Acuity provide a 30 percent rating for no more than light perception in one eye and 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6064. 

For service-connected visual impairment of only one eye, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  An exception to this provision is found in 38 C.F.R. § 4.75(c), which allows for compensation of the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  See 38 C.F.R. § 3.383(a).  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).

The maximum evaluation for visual impairment of one eye is 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment is to be combined with evaluations for other disabilities of the same eye that are not based on visual impairment.  38 C.F.R. § 4.75(d). 

The General Rating Formula for Diagnostic Codes 6000 through 6009 also provides for ratings based on incapacitating episodes, or a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  A 20 percent evaluation is warranted for visual impairment with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks, during the past 12 months, and a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least six weeks.  38 C.F.R. § 4.79. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54   

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, STRs show that the Veteran complained of blurred vision after sustaining an injury to left eye.  Examination showed poor depth perception and markedly decreased visual acuity with optical nerve damage.  A February 1978 rating decision awarded the Veteran service connection for traumatic cataract of the left eye.  Left eye retinal detachment and cataract extraction occurred in the 1990's.

In September 2009, the Veteran claimed that the disability warranted a higher rating.  The service-connected left eye disability is evaluated as 30 percent disabling currently.

An October 2009 VA eye examination report notes the Veteran's complaints of decreased vision, blurry vision and distorted vision in the left eye.  He also complained of vision problems in the right eye.  On examination, the left eye had light perception only (legal blindness), with no improvement.  Corrected distance vision of the right eye was 20/25.  Trace cataract was noted in the right eye.  

During a November 2009 VA optometry consultation, the Veteran complained that every time he blinks, objects appear to move sideways.  Additionally, some objects appeared larger and some appeared smaller.  He further complained of poor night vision.  

An April 2011 VA eye examination report notes that corrected visual acuity at distance was 20/25 for the non-service-connected right eye.  The service-connected left eye had light perception only.  Visual fields were full to finger count in the right eye and no view in the left eye.  Extraocular motility was found to be full range of motion in both eyes with exotropia seen in the left eye.  External exam was within normal limits; the pupils were equal, round and reactive.  The left eye was remarkable for aphakia.  Goldman visual fields were performed for the right eye only and showed full visual fields (360 degrees) and was reliable.  Lenses were remarkable for 1+ nuclear sclerotic cataract in the right eye.

A September 2012 VA Disability Benefits Questionnaire (DBQ) Eye Conditions examination report notes that corrected visual acuity at distance and near for the right eye was found to be 20/20.  The left eye showed no improvement; it stayed light perception.   Visual field in the right eye was found to be full to finger count.  Glaucoma was suspected in both eyes based on optic nerve head appearance.  Humphrey automated Goldmann visual field equivalent was performed for the right eye only.  Visual field was full in all quadrants extending superiorly to approximately 25 degrees, temporally to 65 degrees, inferiorly to 45 degrees, and nasally to 60 degrees.  The examiner noted that the Veteran was currently aphakic in the left eye (meaning that he had no lens, as it was apparently removed in service.)

VA outpatient treatment records show that the Veteran was seen in October 2015, wherein it was noted that his visual condition had not significantly progressed since his last exam in 2013.  Subsequent treatment records note that the Veteran was prescribed eye drops and glasses.

A May 2016 VA Eye Conditions DBQ documents optic atrophy and aphakia, status post-left eye cataract removal, with suspected glaucoma.  Examination revealed light perception only in the left eye, which precluded testing for visual fields and visual acuity.  Corrected visual acuity in the right eye was 20/40 or better at distance and near without impairment of visual fields in the right eye.  No scarring, disfigurement, or episodes of incapacitation are noted.

After careful review of the evidence, the Board finds that the criteria for an evaluation in excess of 30 percent for service-connected left eye disability are not met.  The medical evidence dated from 2009 confirms that the Veteran's service-connected left eye has no light perception, and that the right eye's visual acuity is greater than 20/200.  There is no evidence of central visual acuity of 20/200 or less, or peripheral field of vision of 20 degrees or less in the right eye.  Therefore, the acuity of the Veteran's non-service-connected right eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c).  Accordingly, the current 30 percent rating, and no more, is warranted.  See 38 C.F.R. § 4.79, Diagnostic Code 6064.  Further, as there is no anatomical loss of the eye, the Veteran's 30 percent rating is the maximum available for visual impairment of one eye.  38 C.F.R. § 4.75 (d).

The evidence also does not show, nor does the Veteran contend, that he has experienced an incapacitating episode at any time.  Thus, an increased rating is not warranted based on incapacitating episodes. 

The Board acknowledges that the Veteran has a suspected diagnosis of glaucoma. However, the Board notes that Diagnostic Code 6013 (open angle glaucoma), provides a minimum 10 percent evaluation if continuous medication is used and directs the rater to evaluate glaucoma based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6013.  Therefore, as the Veteran's left eye disability is already rated at the maximum 30 percent rating for visual impairment, evaluating the disability under Diagnostic Codes 6013 would not result in an increased rating. 

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined a rating in excess of 30 percent is not warranted for any portion of the rating period.

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1), Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008), but finds that in this case, the record does not show that the Veteran's left eye disability is so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for service-connected left eye disability is inadequate.  The rating criteria contemplate the Veteran's left eye symptoms as they address light perception only.  Furthermore, the rating criteria, Diagnostic Code 6063, provides for higher ratings for more severe symptoms (anatomical loss of the eye).  As such, the Board concludes that referral for extra-schedular consideration is not warranted here. 

In addition, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

A rating in excess of 30 percent for traumatic cataract, post-operative retina detachment, of the left eye is denied on and after September 14, 2009.


REMAND

Right Patellofemoral Pain Syndrome

The Veteran was most recently afforded a VA examination to determine the degree of severity of his service-connected right knee disability in May 2016.  Unfortunately, further development of the issue is required.  The Board finds the May 2016 examination (and previous examinations) to be inadequate for rating purposes.  Although the VA examiner noted range of motion findings for the right knee, it is not clear whether this was active or passive range of motion, in weight bearing or nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  After obtaining updated treatment records, the AOJ should schedule the Veteran for another VA examination.  

TDIU

Finally, the issue of TDIU is potentially affected by the right knee issue on appeal, as the Veteran claims that he is totally disabled due in part to this disability.  See March and October 2012 TDIU claims.  Issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the right knee issue being remanded is necessary before the Board may provide a decision regarding the Veteran's TDIU claim. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected right patellofemoral pain syndrome.

2.  After all available records are obtained for the record, afford the Veteran a VA examination to determine the current nature and severity of the service-connected right patellofemoral pain syndrome.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

All pertinent evidence of record should be made available to and reviewed by the examiner.  All information required for rating purposes should be provided to the examiner.  

The examination must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the disability.  Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion concerning the functional impairment of the Veteran's service-connected right patellofemoral pain syndrome.

The rationale for all opinions offered must be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating and TDIU claims should be readjudicated based on the entirety of the evidence.  If either claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


